Citation Nr: 0514703	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at St. Francis Hospital 
from September 25, 2002 through September 26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Muskogee, 
Oklahoma, VA Medical Center that concluded that the veteran 
was stable for transfer on September 24, 2002.


FINDINGS OF FACT

1.  The veteran was hospitalized at St. Francis Hospital from 
September 23, 2002, through September 26, 2002.

2.  The private medical care provided was not authorized in 
advance by the VA.

3.  Service connection is in effect for chronic brain 
syndrome, associated with trauma, evaluated as 100 percent 
disabling; gunshot wound of the left thigh, evaluated as 30 
percent disabling; and for ankylosis of the left shoulder, 
evaluated as 20 percent disabling.  The 100 percent 
evaluation has been in effect for more than 20 years.

4.  VA medical facilities were not feasibly available 
throughout the period of hospitalization.

5.  The veteran's condition did not become stable, and a 
medical emergency existed throughout the hospitalization.




CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
for treatment at St. Francis Hospital from September 25, 2002 
through September 26, 2002 have been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board notes that there is no indication in the record 
that a letter that meets the requirements of the VCAA was 
sent to the veteran.  However, in light of the favorable 
decision in this case, any failure to comply with the VCAA is 
moot.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further development with regard to VCAA duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Factual background

The discharge summary discloses that the veteran was admitted 
to St. Francis Hospital on September 23, 2002, from the 
emergency room with complaints of episodic shortness of 
breath, slurred speech and markedly elevated blood pressure.  
It was indicated that while the veteran normally received 
treatment through the VA, his family was concerned because of 
his acute problems and brought him to the emergency room.  
There was no evidence of myocardial infarction on 
electrocardiogram or cardiac enzymes.  A CT scan of the brain 
revealed no evidence for obvious ischemic injury.  There was 
concern for possible carotid disease given the veteran's 
transient ischemic attack-like symptoms, and this led to the 
carotid imaging study.  This was done on September 24, 2002.  
Due to the possibility of severe obstruction of the right 
internal carotid, a cerebral angiogram was obtained on 
September 25, 2002.  This did not reveal any signs of severe 
obstruction.  The diagnoses on discharge included 
hypertension urgency, resolved; transient ischemic attack, 
resolved; diastolic dysfunction; and mild to moderate aortic 
insufficiency and aortic stenosis.  The veteran was 
discharged from the hospital on September 26, 2002.

Service connection is in effect for chronic brain syndrome, 
associated with trauma, evaluated as 100 percent disabling; 
gunshot wound of the left thigh, evaluated as 30 percent 
disabling; and for ankylosis of the left shoulder, evaluated 
as 20 percent disabling.  The 100 percent evaluation has been 
in effect for more than 20 years.

Analysis 

The reimbursement by the VA of certain medical expenses 
incurred by veterans with service-connected disabilities is 
allowed under 38 U.S.C.A. § 1728(a) which provides:

(a) The Secretary may, under such regulations as the 
Secretary shall prescribe, reimburse veterans entitled to 
hospital care or medical services under this chapter for 
reasonable value of such care or services . . . , for which 
such veterans have made payment, from sources other than the 
department, where--

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability . 
. . ; and

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.

38 U.S.C.A. § 1728(a) (West 2002).  The Court has observed 
that, given the use by Congress of the conjunction "and" in 
the statute, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997).

As noted above, the record establishes that the veteran was 
taken to the emergency room of St. Francis Hospital on 
September 23, 2002.  He was subsequently admitted to the 
hospital following some treatment.  The record discloses that 
the VA approved payment of unauthorized medical expenses 
through September 24, 2002, when it was determined that he 
was stable.  In this regard, the Board observes that the 
veteran continued to receive treatment, including testing, 
for the complaints that led to his hospitalization after 
September 24, 2002.  The Board finds, accordingly, that it 
cannot be concluded that he was stable as of that date.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence supports the claim for 
reimbursement or payment of unauthorized medical expenses 
incurred at St. Francis Hospital from September 25 through 
September 26, 2002.




ORDER

Reimbursement or payment of unauthorized private medical 
services incurred at St. Francis Hospital from September 25, 
2002 through September 26, 2002 is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


